DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search examiner could not find a reference or series of references that taught: a computer-implemented method of operating a computing device, comprising: a wager-based game being configured to present a plurality of in-game assets for player interaction during the game, at least some of the plurality of in-game assets being configured as wagering opportunities, player interactions with which generates wagers; receiving player interactions with the wagering opportunities via an interface of the computing device; generating wagers upon receiving player interactions with the wagering opportunities; during game play of the wager-based game, triggering and presenting a conditional prize to the player on a display of the computing device depending upon at least one of received player interactions and states of the wager-based game, an award of the presented conditional prize to the player being predicated upon receiving future player interactions by the player indicative of the player having caused a predetermined number of additional wagers to have been generated; continuing game play of the wager-based game and counting a number of additional wagers that are generated since the conditional prize was presented to the player; and awarding the conditional prize to the player when the counted number of additional wagers equals the predetermined number of additional wagers; and foregoing awarding the conditional prize to the player when the accepted funds run out, when a player interaction is received that is indicative of a cash out event before the counted number of generated additional wagers equals the predetermined number of additional wagers or when a player interaction is received that is indicative of the player choosing to forego the award of the conditional prize. wherein the conditional prize comprises at least one of: money; a symbol, with the wager-based game being configured such that a predetermined combination of symbols wins a predetermined prize or a chance to win a prize; increasing a potential payout of a later-occurring wager, and game play at an optimal return to player (RTF) for a predetermined period of time.  The closest prior art, Englman, discloses a gaming machine where one player can award another player a free spin, which is earned by the second player completing a number of paid spins.  Englman however, fails to disclose a conditional award that is money, a symbol, increasing a later payout or a predetermined period of optimal return to player.  In addition, Englman fails to disclose upon receiving an indication a player is choosing to forego the conditional prize, offering and alternative prize or a chance to win an alternate prize.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715